Bliss, Judge,
delivered the opinion of the court.
The plaintiff brought ejectment in the Circuit Court of Cole county for a certain town lot in Jefferson City, and both parties *276claim under one Fulkerson. In 1850 Fulkerson deeded to one Dorris, and Dorris conveyed to the plaintiff in 1867. Fulkerson also, in 1859, conveyed to one Wm. Forth, and in 1866 defendant took possession -under a verbal contract with Porth for its purchase. No question is raised in regard to the record of the conveyances, and it is seen at once that the clear paper title is in the plaintiff.
The defendant seems to rely upon the statute of limitations, but no adverse possession whatever is shown until taken by defendant in 1866, and the declarations of law upon that subject were properly refused, as there was nothing upon which to base them.
There is some testimony which, if sufficiently supported by other evidence, might perhaps raise an equity in favor of defendant. But no such equity iá> set up in the answer, and the little evidence there is upon the subject can not be considered.
The other judges concurring, the judgment is affirmed.